Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to application filed on 9/19/2019, in which claims 1 – 15 was presented for examination.
3.	A preliminary amendment was also filed on 9/19/2019 in which claims 1 – 4, 6 – 7, 9, 12, and 14 – 15 was amended, claims 5, 8, 10 – 11, and 13 was canceled, claims 16 – 25 was added.
4.	Claims 1 – 4, 6 – 7, 9, 12, and 14 – 25 are now pending in the application.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on9/19/2019 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application # 16/564,714
Patent #:9,355,108 B2
1. A method, in a data processing system, for storing data files in a file system, wherein the file system provides a plurality of reference data files, wherein each reference data file in the plurality of reference data files represents a group of similar data files, the method comprising: creating a new data file that comprises a plurality of smaller data files; determining whether there is an association of each of the plurality of smaller data files in the new data file with a reference data file in the plurality of reference data files and, responsive to identifying a reference data file associated with a smaller data file, defining an associated reference data file of the plurality of reference data files to the smaller data file of the new data file; informing the file system about each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files; compressing the new data file thereby forming a compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data; and storing the compressed data file together with the information about the association of the one of the one or more smaller data files in the new data file that are associated with a respective reference data file in the plurality of reference data files.
1. A method, in a data processing system, for storing data files in a file system, wherein the file system provides a plurality of reference data files, wherein each reference data file in the plurality of reference data files represents a group of similar data files, the method comprising: creating a new data file that comprises a plurality of smaller data files; determining whether there is an association of each of the plurality of smaller data files in the new data file with a reference data file in the plurality reference of data files and, responsive to identifying a reference data filed associated with a smaller data file, defining an associated reference data file of the plurality of reference data files to the smaller data file of the new data file; informing the file system about each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files; compressing the new data file thereby forming a compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data files, wherein the new data file is compressed by the method comprising: receiving the new data file from an application; if information in the new data file indicates that one or more smaller data files in the new data file can be associated with one or more existing reference data files in the plurality of reference data files, for each smaller data file, determining the existing reference data file as the associated reference data file; if the information in the new data file indicates that one or more smaller data files in the new data file cannot be associated with an existing reference data file, associating each of the one or more smaller data files in the new data file that cannot be associated with an existing reference data file with a default reference data file as one or more new associated reference data files; compressing the new data file thereby forming a further compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data files; providing a comparison result about a size of the further compressed data file to a size of the uncompressed data file; and deciding on storing the further compressed data file or the uncompressed data file depending on the comparison result; and storing the compressed data file together with the information about the association of the one of the one or more smaller data files in the new data file that are associated with a respective reference data file in the plurality of reference data files.
2. The method according to claim 1, wherein the reference data file is created by the method comprising: comparing a plurality of data files concerning at least one of a part of a file content, a file type, an origin of the plurality of data files; determining a part of contents of said the plurality of data files being common to the plurality of data files; and storing the part of contents in the reference data file.
2. The method according to claim 1, wherein the reference data file is created by the method comprising: comparing a plurality of data files concerning at least one of a part of a file content, a file type, an origin of the plurality of data files; determining a part of contents of the plurality of data files being common to the plurality of data files; and storing the part of contents in the reference data file.
3. The method according to claim 1, wherein the reference data file is created by the method comprising: determining similar data files in the file system by a text analysis of the data files or an analysis of a file structure of the data files; determining a part of contents of the data files being common to the data files; and storing the part of contents in the reference data file.
3. The method according to claim 1, wherein the reference data file is created by the method comprising: determining similar data files in the file system by a text analysis of the data files or an analysis of a file structure of the data files; determining a part of contents of the data files being common to the data files; and storing the part of contents in the reference data file.
4. The method according to claim 1, wherein the reference data file is created by the method comprising: determining similar data files in the file system by determining a similarity in file names of the data files stored in a directory of the file system; determining a part of contents of the data files being common to the data files; and storing the part of contents in the reference data file
4. The method according to claim 1, wherein the reference data file is created by the method comprising: determining similar data files in the file system by determining a similarity in file names of the data files stored in a directory of the file system; determining a part of contents of the data files being common to the data files; and storing the part of contents in the reference data file.
	
6. The method according to claim 1, wherein defining the association of the smaller data file of the new data file with the reference data file performed by the method comprising: associating the associated reference data file with a sub-tree of the file system; and storing the new data file in the sub-tree.
6. The method according to claim 1, wherein defining the association of the smaller data file of the new data file with the reference data file is performed by the method comprising: associating the associated reference data file with a sub-tree of the file system; and storing the new data file in the sub-tree.
7. The method according to claim 1, wherein informing the file system about each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files is performed by a file link command.
7. The method according to claim 1 wherein informing the file system about each association of a smaller data filed in the new data file to an associated reference data file in the plurality of reference data files is performed by a file link command.
9. The method according to claim 1, wherein compressing the new data file is performed by a delta compressing method.
8. The method according to claim 1, wherein compressing the new data file is performed by a delta compressing method.
12. The method according to claim 1, wherein the plurality of reference data files are stored on a separate computer readable storage medium than the data files or the compressed data files.
11. The method according to claim 1, wherein the plurality of reference data files are stored on a separate computer readable storage medium than the data files or the compressed data files.
14. A computer program product comprising a non-transitory computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to a: create a new data file that comprises a plurality of smaller data files; determine whether there is an association of each of the plurality of smaller data files in the new data file with a reference data file in plurality of reference data files and, responsive to identifying a reference data file associated with a smaller data file, defining an associated reference data file of a plurality of reference data files to the smaller data file of the new data file; inform a file system about the each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files; compress the new data file thereby forming a compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data files; and store the compressed data file together with the information about the association of the one of the one or more smaller data files in the new data file that are associated with a respective reference data file in the plurality of reference data files.
12. A computer program product comprising a non-transitory computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: create a new data file that comprises a plurality of smaller data files; determine whether there is an association of each of the plurality of smaller data files in the new data file with a reference data file in the plurality reference of data files and, responsive to identifying a reference data filed associated with a smaller data file, defining an associated reference data file of the plurality of reference data files to the smaller data file of the new data file; inform a file system about each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files; compress the new data file thereby forming a compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data files, wherein the new data file is compressed by the computer readable program further causing the computing device to: receive the new data file from an application; if information in the new data file indicates that one or more smaller data files in the new data file can be associated with one or more existing reference data files in the plurality of reference data files, for each smaller data file, determine the existing reference data file as the associated reference data file; if the information in the new data file indicates that one or more smaller data files in the new data file cannot be associated with an existing reference data file, associate each of the one or more smaller data files in the new data file that cannot be associated with an existing reference data file with a default reference data file as one or more new associated reference data files; compress the new data file thereby forming a further compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data files; provide a comparison result about a size of the further compressed data file to a size of the uncompressed data file; and decide on storing the further compressed data file or the uncompressed data file depending on the comparison result; and store the compressed data file together with the information about the association of the one of the one or more smaller data files in the new data file that are associated with a respective reference data file in the plurality of reference data files.
15. A data processing system comprising: a processor; and a memory coupled to processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to; create a new data file that comprises a plurality of smaller data files; determine whether there is an association of each of the plurality of smaller data files in the new data file with a reference data file in the plurality reference of data files and, responsive to identifying a reference data file associated with a smaller data file, defining an associated reference data file of the plurality of reference data files to the smaller data file of the new data file; inform a file system about each association of a smaller data file in the new data file an associated reference data file in the plurality of reference data files; compress the new data file thereby forming a compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data files; and store the compressed data file together with the information about the association of the one of the one or more smaller data files in the new data file that are associated with a respective reference data file in the plurality of reference data files.
13. A data processing system comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to: create a new data file that comprises a plurality of smaller data files; determine whether there is an association of each of the plurality of smaller data files in the new data file with a reference data file in the plurality reference of data files and, responsive to identifying a reference data filed associated with a smaller data file, defining an associated reference data file of the plurality of reference data files to the smaller data file of the new data file; inform a file system about each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files; compress the new data file thereby forming a compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data files, wherein the new data file is compressed by the instructions further causing the processor to: receive the new data file from an application; if information in the new data file indicates that one or more smaller data files in the new data file can be associated with one or more existing reference data files in the plurality of reference data files, for each smaller data file, determine the existing reference data file as the associated reference data file; if the information in the new data file indicates that one or more smaller data files in the new data file cannot be associated with an existing reference data file, associate each of the one or more smaller data files in the new data file that cannot be associated with an existing reference data file with a default reference data file as one or more new associated reference data files; compress the new data file thereby forming a further compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data files; provide a comparison result about a size of the further compressed data file to a size of the uncompressed data file; and decide on storing the further compressed data file or the uncompressed data file depending on the comparison result; and store the compressed data file together with the information about the association of the one of the one or more smaller data files in the new data file that are associated with a respective reference data file in the plurality of reference data files.
16. The data processing system according to claim 15, wherein the reference data file is created by the instructions further causing the processor to: compare a plurality of data files concerning at least one of a part of a file content, a file type, an origin of the plurality of data files; determine a part of contents of the plurality of data files being common to the plurality of data files; and store the part of contents in the reference data file.
14. The data processing system according to claim 13, wherein the reference data file is created by the instructions further causing the processor to: compare a plurality of data files concerning at least one of a part of a file content, a file type, an origin of the plurality of data files; determine a part of contents of the plurality of data files being common to the plurality of data files; and store the part of contents in the reference data file.
17. The data processing system according to claim 15, wherein the reference data file is created by the instructions further causing the processor to: determine similar data files in the file system by a text analysis of the data files or an analysis of a file structure of the data files; determine a part of contents of the data files being common to the data files; and store the part of contents in the reference data file.
15. The data processing system according to claim 13, wherein the reference data file is created by the instructions further causing the processor to: determine similar data files in the file system by a text analysis of the data files or an analysis of a file structure of the data files; determine a part of contents of the data files being common to the data files; and store the part of contents in the reference data file.
18. The data processing system according to claim 15, wherein the reference data file is created by the instructions further causing the processor to: determine similar data files in the file system by determining a similarity in file names of the data files stored in a directory of the file system; determine a part of contents of the data files being common to the data files; and store the part of contents in the reference data file
16. The data processing system according to claim 13, wherein the reference data file is created by the instructions further causing the processor to determine similar data files in the file system by determining a similarity in file names of the data files stored in a directory of the file system; determine a part of contents of the data files being common to the data files; and store the part of contents in the reference data file.
19. The data processing system according to claim 15, wherein defining the association of the smaller data file of the new data file with the reference data file is performed by the instructions further causing the processor to: associate the associated reference data file with a sub-tree of the file system; and store the new data file in the sub-tree.
18. The data processing system according to claim 13, wherein defining the association of the smaller data file of the new data file with the reference data file is performed by the instructions further causing the processor to: associate the associated reference data file with a sub-tree of the file system; and store the new data file in the sub-tree.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1 – 4, 6 – 7, 9, 12, and 14 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stakutis et al (US 2006/0075004 A1), in view of VanderSpek et al (US 2014/0052700 A1)
As per claim 1, Stakutis et al (US 2006/0075004 A1) discloses,
A method, in a data processing system, for storing data files in a file system (para.[0006]; “reference file comprising the copied file is generated at a local storage” and para.[0016]; “base file 16 and delta file 20 may be stored in a common directory in the target storage file system”).
wherein the file system provides a plurality of reference data files (para.[0006]; “reference file comprising the copied file is generated at a local storage”)
wherein each reference data file in the plurality of reference data files represents a group of similar data files (para.[0019]; “each delta file 20 comprises a differential backup file including all changes that have been applied to the base file 12, stored as the reference file”).
	Stakutis does not specifically disclose creating a new data file that comprises a plurality of smaller data files; determining whether there is an association of each of the plurality of smaller data files in the new data file with a reference data file in the plurality of reference data files and, responsive to identifying a reference data file associated with a smaller data file, defining an associated reference data file of the plurality of reference data files to the smaller data file of the new data file; informing the file system about each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files; compressing the new data file thereby forming a compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data; and storing the compressed data file together with the information about the association of the one of the one or more smaller data files in the new data file that are associated with a respective reference data file in the plurality of reference data files.
	However, VanderSpek et al (US 2014/0052700 A1) in an analogous art discloses,
the method comprising: creating a new data file that comprises a plurality of smaller data files (para.[0048]; “creating a completely new version chain to account for increasingly larger deltas, thus, version chain is interpreted as “plurality of smaller data files” as claimed).
determining whether there is an association of each of the plurality of smaller data files in the new data file with a reference data file in the plurality of reference data files and,responsive to identifying a reference data file associated with a smaller data file, defining an associated reference data file of the plurality of reference data files to the smaller data file of the new data file (fig.4, Fig.7, and para.[0066]; “version cluster 400 can include an original version of the file 401 and forward deltas 402-405”)
informing the file system about each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files (para.[0045]; “grouping all related versions within a backup stream transaction that were found to be similar to each other into a version cluster”).
compressing the new data file thereby forming a compressed data file that is smaller in size due to each one of the one or more smaller data files in the new data file associated with the one or more associated reference data files being removed and replaced by information about the association of the one of the one or more smaller data files that are associated with a respective reference data file in the plurality of reference data (para.[0004]; “file versions are typically stored in a compressed format, such as a delta-compressed format. Delta-compression or delta-encoding is a way of storing or transmitting data in the form of differences between versions of a file” and para.[0080]; “version chain includes a data compressed head 601 (which can be compressed using any known methods, such as, Lempel-Ziv), and a new version 602 can be prepared for addition to the version cluster”).
and storing the compressed data file together with the information about the association of the one of the one or more smaller data files in the new data file that are associated with a respective reference data file in the plurality of reference data files (para.[0011]; “associating the created forward delta-compressed version with the second anchor. The method can further include storing the second anchor at a second storage location, transmitting the created forward delta-compressed version to the second storage location, and associating the second anchor stored at the second location with the transmitted forward delta-compressed version”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate clustering of delta version of the system of VanderSpek into file replication of the system of Stakutis for improving performance and scalability of managing versions of delta compressed data.

As per claim 2, the rejection of claim 1 is incorporated and further Stakutis et al (US 2006/0075004 A1) discloses,
wherein the reference data file is created by the method comprising: comparing a plurality of data files concerning at least one of a part of a file content, a file type, an origin of the plurality of data files; determining a part of contents of said the plurality of data files being common to the plurality of data files; and storing the part of contents in the reference data file (para.[0018]; “a delta file 20 file name 50, including a file name 52 portion comprising the file name, e.g., "X" as shown in FIG. 1; a data format 54 or file type, e.g., "type" in FIG. 2, indicating a format of the data or the application for which the data is intended” para.[0019]; “each delta file 20 comprises a differential backup file including all changes that have been applied to the base file 12, stored as the reference file”, and para.[0020]; “replication extension 10a generates (at block 104) a reference file ….. a delta file 20 indicating differences between the updated file at the local storage 22 and the reference file 14. The generated delta file 20 may have the file name of the file 12 being replicated including in the file name 52 field, data format/data type 54, delta indicator 56, checksum value 58 determined by applying a checksum function to the initial file 12 (copied as the reference file 14), and a file size 60 of the updated file”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate clustering of delta version of the system of VanderSpek into file replication of the system of Stakutis for identify similarity between both file and improve the speed of comparison by eliminating the problem associated with comparing the whole data.

As per claim 3, the rejection of claim 1 is incorporated and further Stakutis et al (US 2006/0075004 A1) discloses,
wherein the reference data file is created by the method comprising: determining similar data files in the file system by a text analysis of the data files or an analysis of a file structure of the data files; determining a part of contents of the data files being common to the data files; and storing the part of contents in the reference data file (para.[0020]; “replication extension 10a generates (at block 104) a reference file ….. a delta file 20 indicating differences between the updated file at the local storage 22 and the reference file 14. The generated delta file 20 may have the file name of the file 12 being replicated including in the file name 52 field, data format/data type 54, delta indicator 56, checksum value 58 determined by applying a checksum function to the initial file 12 (copied as the reference file 14), and a file size 60 of the updated file”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate clustering of delta version of the system of VanderSpek into file replication of the system of Stakutis for identify similarity between both file and improve the speed of comparison by eliminating the problem associated with comparing the whole data..

As per claim 4, the rejection of claim 1 is incorporated and further Stakutis et al (US 2006/0075004 A1) discloses,
wherein the reference data file is created by the method comprising: determining similar data files in the file system by determining a similarity in file names of the data files stored in a directory of the file system; determining a part of contents of the data files being common to the data files; and storing the part of contents in the reference data file (para.[0020]; “replication extension 10a generates (at block 104) a reference file ….. a delta file 20 indicating differences between the updated file at the local storage 22 and the reference file 14. The generated delta file 20 may have the file name of the file 12 being replicated including in the file name 52 field, data format/data type 54, delta indicator 56, checksum value 58 determined by applying a checksum function to the initial file 12 (copied as the reference file 14), and a file size 60 of the updated file”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate clustering of delta version of the system of VanderSpek into file replication of the system of Stakutis for identify similarity between both file and improve the speed of comparison by eliminating the problem associated with comparing the whole data.

As per claim 6, the rejection of claim 1 is incorporated and further Stakutis et al (US 2006/0075004 A1) discloses,
wherein defining the association of the smaller data file of the new data file with the reference data file performed by the method comprising: associating the associated reference data file with a sub-tree of the file system; and storing the new data file in the sub-tree (para.[0006]; “delta file is generated indicating differences between the updated file at the local storage and the reference file. A file system command is used to transmit the delta file to the target storage file system store to store in a directory of the target storage file system”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate clustering of delta version of the system of VanderSpek into file replication of the system of Stakutis for identify similarity between both file and improve the speed of comparison by eliminating the problem associated with comparing the whole data.

As per claim 7, the rejection of claim 1 is incorporated and further
VanderSpek et al (US 2014/0052700 A1) discloses,
wherein informing the file system about each association of a smaller data file in the new data file to an associated reference data file in the plurality of reference data files is performed by a file link command (para.[0045]; “grouping all related versions within a backup stream transaction that were found to be similar to each other into a version cluster”). 

As per claim 9, the rejection of claim 1 is incorporated and further
VanderSpek et al (US 2014/0052700 A1) discloses,
wherein compressing the new data file is performed by a delta compressing method (para.[0004]; “file versions are typically stored in a compressed format, such as a delta-compressed format”). 

As per claim 12, the rejection of claim 1 is incorporated and further
VanderSpek et al (US 2014/0052700 A1) discloses,
wherein the plurality of reference data files are stored on a separate computer readable storage medium than the data files or the compressed data files (para.[0018]; “second storage location can be a cloud storage. Storing at the second storage location can include storing metadata associated with the second cluster at the second storage location and a catalog file, wherein the stored metadata is used to update the stored second cluster at the second storage location based on an update to the stored second cluster at the first storage location”).

Claims 14 and 23 – 25 are computer program product claim corresponding to method claims 1 and 2 – 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 2 – 4 respectively above.

Claims 15 – 18, 19 – 20, 21, and 22 are system claim corresponding to method claims 1 – 4, 6 – 7, 9, and 12 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 4, 6 – 7, 9, and 12 respectively above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE:  System and method for intra-package delta compression of data, 
US 2005/0022175 A1 authors: Sliger et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



4/8/2021